                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI


UNITED STATES OF AMERICA

V.                                                                        CASE NO. 1:19CR147-SA

LUIS MIGUEL GONZALEZ-TELLO                                                             DEFENDANT

                              ORDER GRANTING CONTINUANCE

       Now before the Court is the Government’s Unopposed Motion [26] to Continue Trial and

Pre-trial Deadlines requesting a continuance of the current March 17, 2020 trial setting of this

cause. In the Motion [26], which the Defendant does not oppose, the Government notes that “the

World Health Organization, along with the Centers for Disease Control and Prevention, has

declared a global pandemic related to the spread of the COVID-19 virus, commonly known as the

‘coronavirus.’ . . . The Mississippi Department of Health has recommended that the public avoid

large gatherings and limit face to face contact when possible.” A continuance is requested on these

grounds.

       The Speedy Trial Act authorizes a district judge to grant a continuance of a criminal trial

if “the ends of justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Act further instructs that “[n]o such

period of delay resulting from a continuance granted by the court in accordance with this paragraph

shall be excludable under this subsection unless the court sets forth, in the record of the case, either

orally or in writing, its reasons for finding that the ends of justice served by the granting of such

continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

Additionally, the Act sets forth the following factors that should be considered in granting an “ends

of justice” continuance:
               (i) Whether the failure to grant such a continuance in the proceeding
               would be likely to make a continuation of such proceeding
               impossible, or result in a miscarriage of justice.

               (ii) Whether the case is so unusual or so complex, due to the number
               of defendants, the nature of the prosecution, or the existence of novel
               questions of fact or law, that it is unreasonable to expect adequate
               preparation for pretrial proceedings or for the trial itself within the
               time limits established by this section.

               (iii) Whether, in a case in which arrest precedes indictment, delay in
               the filing of the indictment is caused because the arrest occurs at a
               time such that it is unreasonable to expect return and filing of the
               indictment within the period specified in section 3161(b), or because
               the facts upon which the grand jury must base its determination are
               unusual or complex.

               (iv) Whether the failure to grant such a continuance in a case which,
               taken as a whole, is not so unusual or so complex as to fall within
               clause (ii), would deny the defendant reasonable time to obtain
               counsel, would unreasonably deny the defendant or the Government
               continuity of counsel, or would deny counsel for the defendant or
               the attorney for the Government the reasonable time necessary for
               effective preparation, taking into account the exercise of due
               diligence.

18 U.S.C. § 3161(h)(7)(B)(i)-(iv).

       The Government cites two cases where it has been previously held that Section 3161(h)(7)

authorizes a district court to manage its docket and delay a pending trial date in the case of a natural

disaster without violating a defendant’s Sixth Amendment right to a speedy trial. See Furlow v.

United States, 644 F.2d 764, 768-69 (9th Cir. 1981) (delaying trial as a result of the eruption of

Mount St. Helens); U.S. v. Correa, 182 F.Supp.2d 326, 330 (S.D.N.Y. 2001) (delaying trial as a

result of the terrorist attacks on September 11, 2001).

       Furthermore, the District Court of the Virgin Islands has previously continued a criminal

trial when the defendant had been exposed to chickenpox while in custody. U.S. v. Allen, 2012 WL


                                                   2
3763910 (D. V.I. Aug. 30, 2012). The defendant was scheduled to proceed to trial during the time

period while he was in mandatory quarantine. Id. at *1. The district court was advised via letter

from a doctor submitted by the government that “there is a potential for [the defendant] to spread

the virus to others during transport and/or court hearings.” Id. at *3. The district court ultimately

continued the defendant’s trial, noting that “[u]nder these circumstances, including the obvious

benefit to the public of containing a harmful contagion, the Court finds that the ‘ends of justice

served by the granting of a continuance outweigh the best interest of the public and the defendant

in a speedy trial . . . the Court’s ‘ends of justice’ continuance is driven by public health concerns,

rather than the impossibility of a future proceeding; a potential miscarriage of justice; the

complexity of the case; the timing of the arrest of indictment; or interference with either party’s

representation.” Id. at *4, 5.

        The Court finds that the public health concerns associated with the COVID-19 pandemic

warrants the continuance of the trial of this cause. As in Allen, the Court’s continuance of this

matter is driven by public health concerns, including the safety of jurors, counsel, court personnel,

and the defendant himself, rather than the enumerated 3161(h)(7)(B)(i)-(iv) factors. Recognizing

the significance of the current public safety issue associated with the COVID-19 pandemic, the

Court finds that the ends of justice will be served by granting the subject continuance.




                                                  3
       THEREFORE, it is hereby ORDERED, that the pending Unopposed Motion to Continue

[26] is GRANTED and that the trial of this matter is CONTINUED, as to the Defendant from

March 17, 2020 until May 4, 2020 in Oxford, Mississippi at 9:40 a.m. The plea agreement deadline

is reset for April 20, 2020. The pre-trial motion deadline is reset for April 13, 2020. It is further

ORDERED that the delay from this date until commencement of the trial shall be excluded from

all computations relative to the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B),

as to the Defendant.

       SO ORDERED this 13th day of March, 2020.

                                                       /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
